                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CYNTHIA CREMENS,                                       Case No. 1:18 CV 995

       Plaintiff,

       v.                                              Magistrate Judge James R. Knepp II

COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

       Defendant.                                      MEMORANDUM OPINION AND ORDER


                                           INTRODUCTION

       Plaintiff Cynthia Cremens1 (“Plaintiff”) filed a Complaint against the Commissioner of

Social Security (“Commissioner”) seeking judicial review of the Commissioner’s decision to deny

disability insurance benefits (“DIB”) and supplemental security income (“SSI”). (Doc. 1). The

district court has jurisdiction under 42 U.S.C. §§ 1383(c) and 405(g). The parties consented to the

undersigned’s exercise of jurisdiction in accordance with 28 U.S.C. § 636(c) and Civil Rule 73.

(Doc. 11). For the reasons stated below, the undersigned affirms the decision of the Commissioner.

                                   PROCEDURAL BACKGROUND

       Plaintiff filed for DIB and SSI in September 2014, alleging a disability onset date of August

5, 2010. (Tr. 210-11). Her claims were denied initially and upon reconsideration. (Tr. 126-43).

Plaintiff then requested a hearing before an administrative law judge (“ALJ”). (Tr. 145). Plaintiff




1. The evidence in this case references several different spellings of Plaintiff’s last name, including
Cremeans, and Cremenas. Additionally, some records reflect the name Cynthia Legg, which
Plaintiff explains was her married name. See Doc. 13, at 1. There is no dispute over whether these
records reference the party currently before the Court. The undersigned uses the spelling advanced
by Plaintiff in her filings.
(represented by counsel), and a vocational expert (“VE”) testified at a hearing before the ALJ on

February 22, 2017. (Tr. 27-55). On June 20, 2017, the ALJ found Plaintiff not disabled in a written

decision. (Tr. 11-21). The Appeals Council denied Plaintiff’s request for review, making the

hearing decision the final decision of the Commissioner. (Tr. 1-6); see 20 C.F.R. §§ 404.955,

404.981, 416.1455, 416.1481. Plaintiff timely filed the instant action on May 1, 2018. (Doc. 1).

                                      FACTUAL BACKGROUND2

Personal Background and Testimony

       Born in 1970, Plaintiff was 40 years old on her alleged onset date. See Tr. 20, 210. Plaintiff

had an eighth-grade education, and stated she could do basic math and read. (Tr. 45). She also

reported past work at a radio station. (Tr. 31-32). Plaintiff lost her job after an August 2010

involuntary inpatient psychiatric hospital stay. (Tr. 33-34). Plaintiff also had another psychiatric

inpatient admission in the 1990s. (Tr. 35).

       At the time of the hearing, Plaintiff received mental health treatment from the Charak3

Treatment Center for depression, insomnia, mood swings, rage, “[e]pisodes where [she] tear[s]

stuff up”, and blackouts. (Tr. 34-35). Plaintiff testified to feeling “down” more than “up”. (Tr. 35).

During a down cycle – which could last “from a couple of days to over a month.” (Tr. 35), Plaintiff

did not get out of bed, and ate less (Tr. 36). Plaintiff also testified to rage episodes where she would

“get so mad [she] can’t remember what [she] do[es]”. (Tr. 36). During such episodes, she had hit

her kids, torn up things in her house, and poured a gallon of paint over “everything in [her] house.”

(Tr. 36-37). Plaintiff was arrested based on her behavior in the past. (Tr. 37-38).




2. Because Plaintiff challenges only the ALJ’s evaluation of her mental impairments, the Court
summarizes only those relevant records and testimony.
3. This is spelled “Shiraq” in the transcript (Tr. 34), but records reveal the spelling to be “Charak”.
See, e.g., Tr. 447.
                                                   2
       Plaintiff had auditory hallucinations of music, talking, or people calling her name. (Tr. 38).

Plaintiff testified she had been on psychiatric medication “[o]n and off since the early 90s”. (Tr.

39). She saw Dr. Ranjan4 “[o]n and off” for about two and a half years. (Tr. 40). She believed that

her mental condition was “a lot worse” the past couple of years. Id. She had a “hard time

concentrating and remembering”. (Tr. 45).

Relevant Medical Evidence

       In August 2010, Plaintiff was involuntarily admitted to River Point Behavioral Health for

three days after making statements about suicide. (Tr. 309). On discharge, Plaintiff was assessed

with bipolar disorder (“seemingly Type II, most recent episode Hypomanic without Psychotic

Features in acute exacerbation, now in discrete remission”), alcohol abuse, not otherwise specified,

and “[n]ormal grieving (?)”. (Tr. 498). Treatment notes reference the unexpected death of

Plaintiff’s father. (Tr. 499). Plaintiff was discharged into her family’s custody to attend her father’s

funeral and was noted to be “normally grieving her father’s unexpected death”, and at that time

manifested no suicidal ideations. Id.

       In November 2014, Plaintiff underwent an intake evaluation with psychologist Charel

Khol, with Affiliates in Behavioral Health. (Tr. 398-401). Plaintiff reported having moved to

Cleveland in June 2014 after living in Florida. (Tr. 398). She reported past diagnoses of bipolar

disorder, panic attacks, and agoraphobia. Id. Plaintiff reported no psychiatric medication for the

prior three years. Id. On mental status examination, Plaintiff’s general appearance/behavior was

appropriate, cooperative, open, alert, oriented, and confused, with good eye contact. (Tr. 400). Her

speech was clear, coherent, relevant, and spontaneous. Id. Her cognitive functioning was noted to




4. This is spelled “Rangen” in the transcript (Tr. 40), but later records reveal the correct spelling
to be “Ranjan”. See, e.g., Tr. 452.
                                                   3
be within normal limits, but she had immediate memory problems. Id. She had below average

intellect and fair insight/judgment. Id. Dr. Khol offered diagnoses of 296.80 (bipolar disorder) and

300.01 (panic disorder).5 (Tr. 401). He assigned a “[c]urrent” Global Assessment of Functioning

(“GAF”) score of 52, and a “[p]ast [y]ear” score of 57.6 Id. Dr. Khol commented that Plaintiff had

a history of mood swings and agoraphobia and had “[n]ever had treatment that is required to

manage bipolar.” Id.

       One week later, Plaintiff underwent a psychological consultative examination with Amber

L. Hill, Ph.D. (Tr. 341-51). Plaintiff reported she was “off [her] medication” and was applying for

disability in part because she was “bipolar, manic depress[ive], borderline suicidal.” (Tr. 341). On

examination, Dr. Hill noted Plaintiff was dressed appropriately and was well-groomed. (Tr. 346).

She had normal motor behavior and maintained appropriate eye contact. Id. Plaintiff had a coherent

thought process and fluent, clear speech. Id. There was no evidence of hallucinations, delusions,

or paranoia. Id. Plaintiff’s affect was full and appropriate, and mood was “only slightly

dysthymic.” (Tr. 347). Dr. Hill did not observe any anxiety in the interview, or in the waiting room.

Id. Plaintiff was oriented and her attention, concentration, and recent/remote memory “appeared

intact”. Id. Dr. Hill opined Plaintiff’s overall intellectual functioning to be “within a below average

range”. Id. Dr. Hill assessed persistent depressive disorder (early onset, mild), agoraphobia, and

alcohol use disorder (moderate). Id. Dr. Hill opined Plaintiff’s prognosis was “guarded” because




5. Diagnosis codes 296.80 and 300.01 refer to bipolar disorder not otherwise specified, and panic
disorder without agoraphobia, respectively. See Am. Psych. Ass’n, Diagnostic & Statistical
Manual of Mental Disorders 400-01, 440 (4th ed., Text Rev. 2000) (“DSM-IV-TR”).
6. A GAF score is a “clinician’s subjective rating, on a scale of zero to 100, of an individual’s
overall psychological functioning.” Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 503, n.7
(6th Cir. 2006). A score between 51-60 indicates “moderate symptoms (e.g., flat affect and
circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or
school functioning (e.g., few friends, conflicts with peers or co-workers). DSM-IV-TR at 34.
                                                  4
she was “not currently engaged in any mental health treatment related to her reported mental health

concerns and states that she has not had treatment for the past one to two years.” (Tr. 348).

       The following month – December 2014 – Shura Hegde, M.D. (also at Affiliates in

Behavioral Health), completed an intake evaluation of Plaintiff. (Tr. 395-96). Plaintiff reported

taking Lamictal, for one month, but “ha[d] not been taking it on a regular basis”. (Tr. 395). Plaintiff

had mood swings, fatigue, depression, and decreased motivation; she also reported financial stress

and not wanting to be around people. Id. Dr. Hegde observed Plaintiff was “in no apparent distress”

and reported her mood “was fine”. (Tr. 396). She had an appropriate affect, normal speech, linear

thought process, and normal thought content. Id. She denied hallucinations, had intact memory,

and limited judgment. Id. Dr. Hegde assessed a history of type two bipolar disorder, severe alcohol

use disorder in remission, marijuana use disorder, rule out substance abuse, mood disorder. Id. She

assessed a GAF score of “[a]bout 52 to 55”. Id. Dr. Hegde prescribed Seroquel and Brintellix and

instructed Plaintiff to follow up with counseling. Id.

       In February 2015, Dr. Khol completed a brief mental status examination form. (Tr. 394).

In it, she noted Plaintiff was disheveled, with dirty clothes. Id. Plaintiff had a calm and cooperative

attitude, normal speech, and behavior. Id. Her affect was flat and blunted, and her mood was

irritable, anxious, and depressed. Id. Her thought processes were disorganized; she did not have

suicidal or homicidal ideations, but had fears of leaving home and being around others. Id. She

had no perceptual disturbances, and was oriented. Id. She had “some disruption in thoughts”. Id.

At the same time, Dr. Khol completed a daily activities questionnaire. (Tr. 392-93). In it, she noted

Plaintiff lived with her disabled spouse, and children (ages 22 and 15). (Tr. 392). She noted

Plaintiff had difficulty getting along with family and neighbors, but her sister-in-law drove her to

appointments. Id. She noted Plaintiff reported that she did not get along with former employers,



                                                  5
supervisors, and coworkers because “she’s always argumentative and some[times] aggressive.” Id.

When asked for examples that might prevent work activities, Dr. Khol noted Plaintiff was easily

stressed out, had blacked out at times, had poor concentration and restlessness, did not get out of

bed some days, had mood swings, depression, and anxiety, and would not be able to be safe around

equipment. Id. She also noted Plaintiff rarely engaged in food preparation (“doesn’t pay attention

[and] burns meal”) or shopping (“can ‘run in’ for a few things w[ith] someone with her”). Id. She

observed Plaintiff’s personal hygiene was poor. Id. She did not drive and was afraid of public

transportation. Id. Dr. Khol described Plaintiff’s current treatment as once per month for

psychotherapy, and noted Plaintiff saw Dr. Hegde for psychiatric medication. Id.

       Plaintiff saw Rakesh Ranjan, M.D., and Michelle Steele, L.P.N., at the Charak Center for

Health and Wellness for a medication review visit in January 2016. (Tr. 447-52). Plaintiff rated

her depression as 8/10 and attributed this to the “extra stress” of the holidays, and being off her

medication. (Tr. 447). She reported missing an appointment and running out of medication. Id.

She reported her symptoms had worsened, with daily panic attacks, poor sleep, and no appetite.

Id. She also, however, reported bathing regularly and keeping up with her activities of daily living.

Id. She wanted to get back on medication to help with her anxiety, depression, and sleep. Id. On

mental status examination, she was noted to be well-groomed, with average eye contact and motor

activity. (Tr. 449). Her demeanor was cooperative, and her speech was normal. Id. Her thought

content contained no delusions, but she reported auditory and visual hallucinations. Id. Her mood

was euthymic and her affect constricted. (Tr. 450). She was oriented, her reasoning ability was

intact, and her memory was normal. Id. She was noted to have average insight, fair judgment,

normal impulse control, and moderately impaired energy and concentration. Id. Dr. Ranjan

continued Plaintiff’s medications (Seroquel XR, Lamotrigine, Abilify, and Klonopin). (Tr. 451).



                                                 6
She was instructed to continue individual therapy sessions to identify coping mechanisms and

stress reduction techniques. Id.

       Opinion Evidence

       At her November 2014 consultative examination, Dr. Hill offered an opinion regarding

Plaintiff’s limitations. (Tr. 349-51). She opined Plaintiff appeared able to understand, remember,

and carry out instructions and that there “does not appear to be any significant limitation in this

area.” (Tr. 349). She noted Plaintiff appeared able to maintain attention and concentration and

perform simple and multi-step tasks “as evidenced by her presentation within the clinical interview

setting, her performance on the mental status exam tasks, and her reported daily functioning, in

which she completes numerous multi-step tasks independently[.]” Id. She noted Plaintiff “may

have some limitation in maintaining persistence and pace” due to her depression symptoms, but

noted that she “might have improvements in this area if she were to engage in mental health

treatment, such as counseling and therapy or medical for possibly symptom control or relief.” Id.

Dr. Hill also opined Plaintiff appeared able to respond appropriately to supervisors and coworkers

in a work setting based on her conduct during the interview, and her “report of positive

socialization in her life”. (Tr. 350). She acknowledged Plaintiff’s self-reported agoraphobia,

“which could possibly cause difficulty in this area”, but noted she had not observed such symptoms

in the interview or the waiting area, and that it was “difficult to determine” whether mental health

treatment” would help with this. Id. Finally, Dr. Hill opined Plaintiff “may have some difficulty”

responding appropriately to work pressures in a work setting based on her reported agoraphobia

and alcohol use. Id. Dr. Hill continued:

       Having said that, the claimant’s reported concerns with anxiety related
       symptomatology of agoraphobia were not observed within the clinical interview
       setting. Further, the claimant did not report any difficulty in this area in her reported
       work history. It is possible if the claimant were to engage in mental health

                                                  7
       treatment, such as counseling and therapy or medication, that she could have
       positive benefit, including symptom control or relief in this area.

(Tr. 350-51).

       In February 2015, Dr. Khol completed a mental status questionnaire. (Tr. 389-91). Dr. Khol

noted she first saw Plaintiff on November 18, 2014, and had last seen her on February 16, 2015

(the date on the questionnaire). (Tr. 389). Dr. Khol observed Plaintiff was disheveled, with a

depressed, anxious, and irritated mood, and a flat and blunted affect. (Tr. 389). She noted Plaintiff

cried when anxious and did not like to be around others or leave her home. Id. Dr. Khol observed

Plaintiff’s concentration was very poor and it was difficult for her to focus on one topic. Id. (“mind

wanders during sessions”). Further, Dr. Khol noted Plaintiff reported throwing things at home, or

sometimes “black[ed]” out (not from alcohol) and did not remember her actions. Id. Dr. Khol

opined Plaintiff could remember, understand, and follow directions “[i]f written down” due to

memory problems. (Tr. 390). She opined Plaintiff had a “poor” ability to maintain attention

because she “tends to jump to other areas” or “turn off if a problem or conflict” arises. Id. Dr. Khol

also opined Plaintiff could not sustain concentration, persist at tasks, or complete them in a timely

fashion, observing: “takes long time to complete tasks – problems with organizing thoughts and

plan[ning] ahead.” Id. Dr. Khol also observed Plaintiff had “great difficulty” in social interaction

and stayed away from others, noting by way of example that she did not shop for many things, but

sent family members instead. Id. Dr. Khol also opined Plaintiff would not be able to make

adjustments to work pressures because she is “extremely anxious in situations that she perceives

as unknown and trapped”. Id.

       Also in February 2015, state agency reviewing psychologist Juliette Savitscus, Ph.D.,

reviewed Plaintiff’s records and opined Plaintiff was moderately limited in social functioning and

maintaining concentration, persistence or pace, and mildly limited in activities of daily living. (Tr.

                                                  8
64). Dr. Savitscus opined Plaintiff was moderately limited in her ability to work in coordination

with or in proximity to others without being distracted and moderately limited in her ability to

complete a normal workday and workweek without interruptions from psychologically based

symptoms and to perform at a consistent pace. (Tr. 67-68). She opined Plaintiff could “perform

simple and moderately complex tasks (1-4 steps) in a work environment without fast-paced

production standards.” (Tr. 68). Dr. Savitscus also opined Plaintiff was moderately limited in her

ability to interact with the general public, but “retain[ed] the ability to work in a setting requiring

infrequent and superficial interactions with the public.” (Tr. 68-69). Finally, she opined Plaintiff

was moderately limited in her ability to respond appropriately to changes in the work setting, but

“retain[ed] the ability to function in an environment with infrequent changes that can be explained

in advance.” (Tr. 69).Within her opinion, Dr. Savitscus noted where her opinion diverged from

Dr. Khol’s opinion. See Tr. 65, 67-69.

        In May 2015, the State agency sent Affiliates in Behavioral Health a Mental Status

Questionnaire and Daily Activities Questionnaire forms. (Tr. 404-09). The forms were returned

with a handwritten note: “Was seen by physician only 1 time this year. Dr. will not fill out!!!” (Tr.

405).

        In August 2015, Paul Tangeman, Ph.D., affirmed Dr. Savitscus’s opinion. (Tr. 102-04).

        In September 2015, Dr. Ranjan and Kelly Stevenson, LISW, completed a form entitled

“Medical Source Statement: Patient’s Mental Capacity”. (Tr. 440-41). In it, they opined Plaintiff

could rarely: use judgment, maintain attention and concentration for extended periods of 2 hour

segments, maintain regular attendance and be punctual, deal with the public, interact with

supervisors, function independently without redirection, work in coordination with or proximity

to others without being distracted, complete a normal workday and workweek without interruption



                                                  9
from psychologically based symptoms and perform at a consistent pace without an unreasonable

number and length of rest periods, understand, remember, and carry out complex job instructions,

relate predictably in social situations, and manage funds/schedules. Id. Plaintiff could

occasionally: follow work rules, respond appropriately to changes in routine settings, relate to

coworkers, work in coordination with or proximity to others without being distracted, deal with

work stress, understand, remember and carry out simple or complex job instructions, socialize,

behave in an emotionally stable manner, and leave home on her own. Id. She could frequently

maintain her appearance. (Tr. 441). As the diagnoses and symptoms to support the assessment,

they noted:

       (1) bipolar [disorder] 1, mixed, severe with psychotic features – sad mood,
       anhedonia, low energy, low self-esteem, poor focus, sleep disturbance, auditory
       hallucinations, impulsive spending, psychomotor agitation, racing thoughts,
       pressured speech, (2) panic [disorder] [with] agoraphobia. Severe panic attacks
       every 2 mo[nths] or so, minor attacks more regularly. Panic in public places or even
       certain parts of her home.

Id. Dr. Ranjan and Ms. Stevenson indicated Plaintiff had been under their practice’s care since

May 8, 2015. Id.7

VE Testimony

       The ALJ asked the VE to assume a hypothetical individual of Plaintiff’s age, education,

and past work experience with the residual functional capacity (“RFC”) as ultimately determined

by the ALJ. (Tr. 48). The VE testified such an individual could not perform Plaintiff’s past work,

but could perform other jobs such as dining room attendant/cafeteria worker, cleaner/housekeeper,

or inspector/hand packager. (Tr. 51). The VE also testified that the limitation for a worker being



7. The record contains no treatment or examination notes prior to September 2015. See Tr. 442-
52. Handwritten on a Charak Center fax cover sheet responding to a request for records from
November 1, 2015 to November 1, 2016 (Tr. 44), is the notation: “Client was seen one time during
requested dates.” (Tr. 442). The submitted record is dated January 7, 2016. (Tr. 447-52).
                                               10
off-task in an unskilled setting is ten percent, and that adding a limitation of two absences per

month would be work preclusive. (Tr. 52-53).

ALJ Decision

       In her June 2017 written decision, the ALJ found Plaintiff met the insured status

requirements for DIB through December 31, 2014, and had not engaged in substantial gainful

activity since August 5, 2010, her alleged onset date. (Tr. 13). She found Plaintiff had severe

impairments of: spine disorder, affective/bipolar disorder, anxiety disorder, and history of

polysubstance abuse, but that these impairments – singly or in combination – did not meet or

medically equal a listed impairment. (Tr. 13-15). The ALJ then set forth Plaintiff’s RFC:

       [T]he claimant has the residual functional capacity to perform light work as defined
       in 20 CFR 404.1567(b) and 416.967(b) with the following additional limitations:
       frequent climbing of ramps/stairs, occasional climbing of ladders/ropes/scaffolds,
       frequent stooping and crawling, can perform simple and some more complex tasks
       in a work environment without fast paced production standards, can work in a
       setting requiring infrequent and superficial interaction with the general public, and
       can function in an environment with infrequent changes that can be explained in
       advance.

(Tr. 16). The ALJ then found Plaintiff was unable to perform any past relevant work (Tr. 19), but

given her age, education, work experience, and RFC, there were jobs that exist in significant

numbers in the national economy that Plaintiff could perform (Tr. 20). Therefore, the ALJ found

Plaintiff not disabled from her alleged onset date (August 5, 2010), through the date of the decision

(June 20, 2017). (Tr. 21).

                                      STANDARD OF REVIEW

       In reviewing the denial of Social Security benefits, the Court “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply the

correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). “Substantial evidence

                                                 11
is more than a scintilla of evidence but less than a preponderance and is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Besaw v. Sec’y of Health &

Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992). The Commissioner’s findings “as to any fact

if supported by substantial evidence shall be conclusive.” McClanahan v. Comm’r of Soc. Sec.,

474 F.3d 830, 833 (6th Cir. 2006) (citing 42 U.S.C. § 405(g)). Even if substantial evidence or

indeed a preponderance of the evidence supports a claimant’s position, the court cannot overturn

“so long as substantial evidence also supports the conclusion reached by the ALJ.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

                                   STANDARD FOR DISABILITY

       Eligibility for benefits is predicated on the existence of a disability. 42 U.S.C. §§ 423(a),

1382(a). “Disability” is defined as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 20 C.F.R. §§ 404.1505(a) & 416.905(a); see also 42 U.S.C. § 1382c(a)(3)(A).

The Commissioner follows a five-step evaluation process—found at 20 C.F.R. §§ 404.1520 and

416.920—to determine if a claimant is disabled:

       1.      Was claimant engaged in a substantial gainful activity?

       2.      Did claimant have a medically determinable impairment, or a combination
               of impairments, that is “severe,” which is defined as one which substantially
               limits an individual’s ability to perform basic work activities?

       3.      Does the severe impairment meet one of the listed impairments?

       4.      What is claimant’s residual functional capacity and can claimant perform
               past relevant work?

       5.      Can claimant do any other work considering her residual functional
               capacity, age, education, and work experience?



                                                12
       Under this five-step sequential analysis, the claimant has the burden of proof in Steps One

through Four. Walters, 127 F.3d at 529. The burden shifts to the Commissioner at Step Five to

establish whether the claimant has the residual functional capacity to perform available work in

the national economy. Id. The ALJ considers the claimant’s residual functional capacity, age,

education, and past work experience to determine if the claimant could perform other work. Id.

Only if a claimant satisfies each element of the analysis, including inability to do other work, and

meets the duration requirements, is she determined to be disabled. 20 C.F.R. §§ 404.1520(b)-(f) &

416.920(b)-(f); see also Walters, 127 F.3d at 529.

                                            DISCUSSION

       Plaintiff argues the ALJ erred in her evaluation of the opinion evidence. Specifically, she

argues the ALJ failed to properly evaluate the opinion of treating sources Drs. Khol and Ranjan,

and that the ALJ’s weighing of non-treating physician opinion was inconsistent with her weighing

of treating physician opinion. For the reasons discussed below, the undersigned affirms the

Commissioner’s decision.

Treating Physician Rule

       Generally, the medical opinions of treating physicians are afforded greater deference than

those of non-treating physicians. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242 (6th Cir. 2007);

see also SSR 96-2p, 1996 WL 374188.8 A treating physician’s opinion is given “controlling

weight” if it is supported by (1) medically acceptable clinical and laboratory diagnostic techniques;

and (2) is not inconsistent with other substantial evidence in the case record. Wilson v. Comm’r of



8. Although recent revisions to the CFR have changed the rules regarding evaluation of treating
physician opinions, such changes apply to claims filed after March 27, 2017, and do not apply to
claims filed prior to that date. See Social Sec. Admin., Revisions to Rules Regarding the Evaluation
of Medical Evidence, 82 Fed. Reg. 5852-53, 2017 WL 168819. Plaintiff filed her claim in
September 2014 and thus the previous regulations apply.
                                                 13
Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004). The requirement to give controlling weight to a

treating source is presumptive; if the ALJ decides not to do so, he must provide evidentiary support

for such a finding. Id. at 546; Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376-77 (6th Cir.

2013). When the physician’s medical opinion is not granted controlling weight, the ALJ must give

“good reasons” for the weight given to the opinion. Rogers, 486 F.3d at 242 (quoting 20 C.F.R. §

416.927(d)(2)).

       “Good reasons” are reasons “sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source’s medical opinion and the reasons

for that weight.” Rogers, 486 F.3d at 242 (quoting SSR 96-2p, 1996 WL 374188, at *4). When

determining weight and articulating good reasons, the ALJ “must apply certain factors” to the

opinion. Rabbers v. Comm’r Soc. Sec. Admin., 582 F.3d 647, 660 (6th Cir. 2009) (citing 20 C.F.R.

§ 404.1527(d)(2)). These factors include the length of treatment relationship, the frequency of

examination, the nature and extent of the treatment relationship, the supportability of the opinion,

the consistency of the opinion with the record as a whole, and the specialization of the treating

source. Id. While an ALJ is required to delineate good reasons, he is not required to enter into an

“exhaustive factor-by-factor analysis” to satisfy the requirement. See Francis v. Comm’r of Soc.

Sec. Admin., 414 F. App’x 802, 804-05 (6th Cir. 2011).

       A medical source becomes a treating source when the Plaintiff has seen him or her with “a

frequency consistent with accepted medical practice for the type of treatment and/or evaluation

required for [the] medical condition(s).” 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2). Further,

“[t]he treating physician doctrine is based on the assumption that a medical professional who has

dealt with a claimant and his condition over a long period of time will have a deeper insight into

the medical condition than a person who has examined a claimant but once, or who has only seen



                                                14
the claimant’s medical records.” Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). Thus, the

Sixth Circuit has found two or three visits insufficient to establish a treating physician relationship

such that the physician’s opinion is entitled to the deference of the treating physician rule. See

Kepke v. Comm’r of Soc. Sec., 636 F. App’x 625, 629 (6th Cir. 2016) (“It was not improper for the

ALJ to discount Dr. Chapman’s opinion on the basis that he treated Kepke only three times over a

three month period.”); Mireles x rel. S.M.M. v. Comm’r of Soc. Sec., 608 F. App’x 397, 398 (6th

Cir. 2015) (“On appeal, Mireles claims that the ALJ rejected Dr. Jeney’s ‘treating source opinion’

without a legal basis and ignores the lower court’s classification of Dr. Jeney as a non-treating

source. He fails to persuade us that the lower court misclassified Dr. Jeney, who examined S.M.M.

no more than three times.”); Yasmin v. Comm’r of Soc., 67 F. App’x 883, 885 (6th Cir. 2003) (“two

examinations did not give [the physician] a long term overview of [claimant’s] condition”).

       Preliminarily, the undersigned finds that the ALJ was not required to afford treating

physician rule deference to either Dr. Khol’s or Dr. Ranjan’s opinion. At the time of her opinion,

Dr. Khol had only seen Plaintiff twice – once for initial evaluation in November 2014, and once

on the date she provided her opinion in February 2015. See Tr. 398-401, 392-94. There are no prior

or subsequent records from Dr. Khol.9 Two visits in three months does not trigger

the “assumption that [Dr. Khol] . . . has dealt with a claimant and [her] condition over a long period

of time [and therefore] . . . ha[s] a deeper insight into the medical condition”, Barker, 40 F.3d at

794; see also Kepke, 636 F. App’x at 629; Mireles, 608 F. App’x at 398; Yasmin, 67 F. App’x at

885. Similarly, there are no treating records pre-dating Dr. Ranjan’s September 2015 opinion. The




9. Indeed, when the State agency sent a subsequent request in May 2015 to Dr. Khol’s practice –
Affiliates in Behavioral Health with Mental Status Questionnaire and Daily Activities
Questionnaire forms (see Tr. 404-09) – the forms were returned uncompleted with a handwritten
note: “Was seen by physician only 1 time this year. Dr. will not fill out!!!” (Tr. 405).
                                                  15
ALJ acknowledged that Dr. Ranjan reported he had been seeing Plaintiff since May 2015, she also

pointed out that there were no supporting notes. See Tr. 18; Tr. 441 (noting Plaintiff had been seen

at the Charak Center since May 8, 2015). There is therefore no evidence that Dr. Ranjan qualified

as a “treating physician” at the time he offered his opinion. Thus, the undersigned concludes the

ALJ was not required to give “good reasons” for the weight assigned to either Dr. Khol’s or Dr.

Ranjan’s opinion.

       The undersigned finds Plaintiff’s citation to Montanez v. Commissioner of Social Security,

2013 WL 6903764 (N.D. Ohio) unavailing. In Montanez, the district court explained:

                [O]f particular relevance in the area of managing psychological
       impairments, courts have noted that the accepted medical practice is that a
       psychiatrist may prescribe and manage medications while not seeing a patient with
       any regularity, instead basing the treatment prescribed on routinely receiving
       reports and evaluations from others who provide the “hands-on” interaction with
       the patient.
                With that accepted medical practice in mind, the Ninth Circuit has stated
       that the regulations defining a treating source “neither explicitly forbid[] or require”
       assigning that status to a physician who actually sees the claimant “a few times” or
       “as little as twice a year.” Rather, as the text of the regulation itself explicitly states,
       the test is whether the source has seen the claimant with the frequency medically
       required by the treatment or evaluation at issue in the context of the claimant’s
       impairment. Thus, merely taking note of the number of visits by itself is not enough
       to either show that the contacts are sufficient to establish a treating relationship or
       that conclusively they are not.

2013 WL 6903764, at *8 (citations omitted). In the same vein, Plaintiff presents argument about

the “team approach” to treatment. (Doc. 14, at 12). However, the problem with both of these

arguments is that Plaintiff fails to point to notes from other “team” members, or evidence of a more

elaborate treatment relationship than the few visits in the record.

        Because these physicians were not treating sources as contemplated by the regulations, the

ALJ was only required to explain, rather than give good reasons, for discounting their opinions.

See SSR 96-8p, 1996 WL 374184, at *7 (“The RFC assessment must always consider and address



                                                   16
medical source opinions. If the RFC assessment conflicts with an opinion from a medical source,

the adjudicator must explain why the opinion was not adopted.”). For the reasons discussed below,

the undersigned finds she did so here. Moreover, the undersigned finds that the reasons provided

would also satisfy the “good reasons” requirement of the treating physician rule. That is, the

reasons provided by the ALJ and discussed further below satisfy the regulatory requirement of

reasons “sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator

gave to the treating source’s medical opinion and the reasons for that weight.” Rogers, 486 F.3d

at 242 (quoting SSR 96-2p, 1996 WL 374188, at *4).

        Dr. Khol

        The ALJ explained her rationale for discounting Dr. Khol’s opinion:

        Charel Khol, Ph.D., completed a medical source statement on February 16, 2015
        (Exhibit 6F at 6). Dr. Khol concluded that the claimant is easily stressed, has trouble
        concentrating, and some days does not even get out of bed. She would also not be
        able to be safe around equipment. Dr. Khol indicated that the claimant also has
        memory problems. The undersigned gives little weight to the conclusions of Dr.
        Khol. This source knew the claimant for only three months and had been seeing the
        claimant monthly. Therefore, it is difficult to get a sense of the frequency and
        consistency of these limitations. In addition, during an initial examination, Dr. Khol
        noted that the claimant appeared appropriate, with good eye contact. She was
        somewhat confused, anxious, and sad with a flat affect. Speech was clear, cognition
        was within normal limits, and insight/judgment were fair. Dr. Khol also assigned
        the claimant a GAF score of 52, which is indicative of only moderate symptoms.

(Tr. 18).

        This explanation addresses several of the factors required by the regulations, namely

treatment relationship, consistency, and supportability. See 20 C.F.R. §§ 404.1527(c)(2)-(4);

416.927(c)(2)-(4). First, the ALJ could appropriately assign less weight to Dr. Khol’s opinion

based on her limited treating relationship with Plaintiff. See Kepke, 636 F. App’x at 629 (“It was

not improper for the ALJ to discount Dr. Chapman’s opinion on the basis that he treated Kepke

only three times over a three month period.”). Plaintiff argues it was error for the ALJ to discount

                                                  17
Dr. Khol’s opinion on this basis when she later credited the opinion of a one-time examining

physician. However, this was not the only reason the ALJ provided. Moreover, although Plaintiff

objects to the ALJ’s statement that “it is difficult to get a sense of the frequency and consistency

of these limitations” (Tr. 18), on the page prior, the ALJ noted inconsistencies in observed findings

around the time of Dr. Khol’s opinion:

       The claimant underwent an outpatient mental health evaluation [with Dr. Khol] in
       November 2014 (Exhibit 6F at 11). On examination, the claimant appeared
       appropriate, with good eye contact. However, she was somewhat confused,
       anxious, and sad with a flat affect. Speech was clear, cognition was within normal
       limits, and insight/judgment were fair. During another mental status examination
       the following month [with Dr. Hegde], the claimant was in no apparent distress,
       mood was reportedly fine, and affect was appropriate (Exhibit 6F at 9). Speech was
       at a normal rate and rhythm, though process was linear, thought content was
       normal, and memory was intact, but judgment was limited. Treatment records
       document a more stable mood with treatment (Exhibit 18F at 16).

(Tr. 17) (emphasis added). The undersigned finds that, in this context – where the ALJ specifically

cited Dr. Hegde’s contrasting findings the following month – the ALJ’s rationale that “it is difficult

to get a sense of the frequency and consistency of these limitations” (Tr. 18) is supported by

substantial evidence.

       Second, the ALJ noted Dr. Khol’s objective observations, specifically those at her initial

examination, were not entirely consistent with her opinion. This is an appropriate consideration.

See 20 C.F.R. §§ 404.1527(c)(3)-(4), 416.927(c)(3)-(4) (factors of consistency and supportability).

The ALJ cited Dr. Khol’s initial examination findings to support her determination that Dr. Khol’s

opinion was disproportionately restrictive to her objective findings. For example, the fact that

Plaintiff “appeared appropriate, with good eye contact” (Tr. 18) (citing Tr. 400) is reasonably read

to contradict Dr. Khol’s finding that Plaintiff had more extreme difficulty with any social

interaction (Tr. 390). Plaintiff’s normal cognition, also cited by the ALJ (Tr. 18) (citing Tr. 400)

can also be reasonably read to contradict Dr. Khol’s more restrictive findings that Plaintiff could

                                                 18
only follow written directions, was unable to maintain attention or sustain concentration (Tr. 390).

Although Plaintiff reads Dr. Khol’s opinion differently – arguing her findings are consistent – the

ALJ’s contrary interpretation is not unreasonable. This also provides a reasonable contrast to the

ALJ’s finding with respect to Dr. Hill – wherein she assigned “significant weight to the conclusions

of Dr. Hill as they are supported by objective signs and findings upon examining the claimant.”

(Tr. 18).

        Third, the ALJ reasonably found Dr. Khol’s opinion unsupported by her assessment of a

GAF score of 52, which indicates “moderate” symptoms. (Tr. 18) (citing Tr. 401). Notably, in this

same record, Dr. Khol opined Plaintiff’s GAF score for the past year was even higher – 57. (Tr.

401). Again, both of these scores indicate “moderate symptoms (e.g., flat affect and circumstantial

speech, occasional panic attacks) or moderate difficulty in social, occupational, or school

functioning (e.g., few friends, conflicts with peers or co-workers). DSM-IV-TR at 34. The Sixth

Circuit has found that consistency with the remainder of the record, as well as an inconsistent GAF

score provides substantial evidence to discount a consultative examiner’s opinion. See Staymate v.

Comm’r of Soc. Sec., 681 F. App’x 462 (6th Cir. 2017) (upholding ALJ’s decision discounting

consultative examiner opinion because the remainder of the record did not support it and the

examiner himself ascribed a GAF of 60 to the claimant, which indicates only mild symptoms);

Gribbins v. Comm’r Soc. Sec. Admin., 37 F. App’x 777, 779 (6th Cir. 2002) (finding treating

physician opinion “properly rejected because it was contradicted by other medical evidence,

including another treating physician’s GAF score.”); Demastus v. Colvin, 2017 WL 570928, at *9

(N.D. Ohio) (“In the Sixth Circuit, an ALJ may discount a treating physician’s opinion based, at

least in part, on a contradictory GAF score.”), report and recommendation adopted sub nom.,

Demastus v. Comm’r of Soc. Sec., 2017 WL 564795 (N.D. Ohio). The ALJ reasonably found this



                                                19
assigned GAF score to be inconsistent with Dr. Khol’s more limiting opinion which stated, e.g.,

that Plaintiff had “great difficulty” with social interaction, would “not be able to” make

adjustments to a work setting or work pressures, and had no ability to sustain concentration and

poor ability to maintain attention. (Tr. 390).

       Taking these reasons together, the undersigned finds the ALJ provided reasons

“sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave

to [Dr. Khol’s] medical opinion and the reasons for that weight.” Rogers, 486 F.3d at 242 (quoting

SSR 96-2p, 1996 WL 374188, at *4). As such, there is no reversible error.

       Dr. Ranjan

       The ALJ also explained her rationale for discounting Dr. Ranjan’s opinion.

       Rakesh[] Ranjan, M.D., completed a medical source statement on September 25,
       2015 (Exhibit 13F). Dr. Ranjan concluded that the claimant can primarily “rarely”
       perform work tasks involved with making personal adjustments. She can
       occasionally understand, remember, and carry out simple and detailed job
       instructions. However, she can occasionally to rarely perform tasks involved with
       making personal and social adjustments. The undersigned gives little weight to the
       conclusions of Dr. Ranjan. There was a brief treating relationship as she had only
       seen Dr. Ranjan since May 2015. There are also few related progress notes. The
       claimant’s representative requested treatment records from November 2015 to
       November 2016 and there was only one progress note from January 2016 (Exhibit
       14F at 1-2). At that time, the claimant was cooperative, motor activity and eye
       contact were average, speech was clear/normal, and thought process was logical
       (Exhibit 14F at 6). However, the claimant did report auditory and visual
       hallucinations. The claimant’s mood was euthymic, affect was constricted, and
       attention/concentration were impaired. While these objective findings support
       some limitations in functioning, they do not support such extreme limitations as Dr.
       Ranjan has proposed.

(Tr. 18). Again, this analysis comports with the regulations, and is supported by substantial

evidence of record. First, as discussed above, the ALJ reasonably cited the limited treatment

relationship. Here, although Dr. Ranjan indicated he began treating Plaintiff in May 2015, there

are no contemporaneous notes. And, even so, the ALJ reasonably found that a four-month treating



                                                 20
relationship (particularly one where the ALJ did not know how many visits occurred during that

time period) was “limited”. See 20 C.F.R. § 404.1527(c)(2)(i), 416.927(c)(2)(i) (“Generally, the

longer a treating source has treated you and the more times you have been seen by a treating source,

the more weight we will give to the source’s medical opinion); 20 C.F.R. § 404.1527(c)(2)(ii),

416.927(c)(2)(ii) (“Generally, the more knowledge a treating source has about your impairment(s),

the more weight we will give to the source’s medical opinion. WE will look at the treatment the

source has provided and at the kinds and extent of examinations and testing the source has

performed[.]”).

       Second, the ALJ cited the lack of “related progress notes”, which speaks to the

supportability of Dr. Ranjan’s opinion and its consistency with the record as a whole. Id. As noted,

although Dr. Ranjan indicated he began seeing Plaintiff in May 2015, there are no such records. It

is ultimately Plaintiff’s burden to provide evidence sufficient for the ALJ to make a disability

determination. 20 C.F.R. §§ 404.1512(a), 416.912(a); Landsaw v. Sec’y of Health & Human Servs.,

803 F.2d 211, 214 (6th Cir. 1986). Other courts within this circuit have explained that the absence

of progress notes significantly undermines an argument that a physician’s opinion is entitled to

great weight. See, e.g., Bruza v. Comm’r of Soc. Sec., 2008 WL 3979261, at *6 (W.D. Mich) (“The

absence of progress notes and other contemporaneous medical records regarding the treatment

provided by [a physician] for the period at issue entitles his unadorned opinion to virtually no

weight.”). Although Dr. Ranjan here provided some explanation for his opinion, logically, it is

impossible for the ALJ to evaluate whether this is consistent with Dr. Ranjan’s treatment of

Plaintiff if there are no contemporaneous notes. See 20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3)

(“The more a medical source presents relevant evidence to support a medical opinion . . . the more

weight we will give that medical opinion. The better an explanation a source provides for a medical



                                                21
opinion, the more weight we will give that medical opinion.”); 20 C.F.R. §§ 404.1527(c)(4),

416.927(c)(4) (“Generally, the more consistent a medical opinion is with the record as a whole,

the more weight we will give to that medical opinion.”).

       Third, the ALJ cited the only progress note from Dr. Ranjan in the record (even though it

post-dated his opinion), and reasonably found that the objective findings therein – though limiting

– were not consistent with the “extreme” limitations in his opinion. (Tr. 18) (citing Tr. 447-52).

As the ALJ summarized on the preceding page:

       In January 2016, the claimant reported increased depression; however, she was off
       her medications for weeks and failed to follow-up with scheduled appointments
       (Exhibit 14F at 6). On examination at that time, the claimant was cooperative,
       motor activity and eye contact were average, speech was clear/normal, and thought
       process was logical. However, the claimant did report auditory and visual
       hallucinations. The claimant’s mood was euthymic, affect was constricted, and
       attention/concentration were impaired.

(Tr. 17-18). Thus, the ALJ reasonably determined that although this treatment note supported some

restrictions on Plaintiff’s ability to perform work activities, they did not support the degree of

limitations to which Dr. Ranjan opined. Dr. Ranjan’s opinion was extremely limiting, finding

Plaintiff could “rarely” (defined as “activity cannot be performed for any appreciable time”): use

judgment; maintain attention and concentration for two-hour segments; maintain regular

attendance; deal with the public; interact with supervisors; function independently without

redirection; work in coordination with or proximity to others without being distracted; complete a

normal workday and workweek without interruption from psychologically-based symptoms;

understand, remember, and carry out complex job instructions; manage funds or schedules, and

relate predictably in social situations. (Tr. 440-41). Moreover, Dr. Ranjan opined Plaintiff could

only “occasionally” (defined as “ability for activity exists for up to 1/3 of a work day”): follow

work rules; respond appropriately to changes in routine settings; relate to coworkers; work in



                                                22
coordination with or proximity to others without being distracting; deal with work stress;

understand, remember, and carry out detailed or simple job instructions; socialize; behave in an

emotionally stable manner; and leave home on one’s own. Id. The ALJ reasonably determined that

Dr. Ranjan’s opinion was disproportionate to the level of limitation suggested by his observations

at the January 2016 examination. Moreover, as the ALJ noted on the previous page, these findings

came at a time when Plaintiff had been off her medication for several weeks. (Tr. 17).

       The undersigned therefore finds no error in the ALJ’s consideration of Dr. Ranjan’s

opinion, even under the treating physician “good reasons” standard. These reasons address the

regulatory factors of treatment relationship, consistency, and supportability, and are “sufficiently

specific to make clear to any subsequent reviewers the weight the adjudicator gave to the treating

source’s medical opinion and the reasons for that weight.” Rogers, 486 F.3d at 242 (quoting SSR

96-2p, 1996 WL 374188, at *4).

       Within her brief Plaintiff also argues the ALJ provided an inconsistent rationale in

affording the opinion of Dr. Hill “great” weight” when Dr. Hill only saw Plaintiff on one occasion,

noting that “the decision not only accepts Dr. Hill’s opinion regarding Ms. Cremens’ mental

limitations, but even more speculative issues, such as how Ms. Cremens’ condition could see

“improvement” based on [her] one evaluation[.]” (Doc. 13, at 12). First, the undersigned finds this

is not an inappropriate consideration considering the other evidence in the record – cited by the

ALJ – of Plaintiff’s lack of treatment. See Tr. 17 (“In November 2014, the claimant reported to a

consultative examiner that she had not engaged in mental health treatment in 1-2 years.”) (citing

Tr. 344); Tr. 17 (“In January 2016 . . . she was off her medications for weeks and failed to follow

up with scheduled appointments.”) (citing Tr. 447). Indeed, as the Commissioner points out, even

Dr. Khol noted in November 2014 that Plaintiff “never had the treatment that is required to manage



                                                23
bipolar.” (Tr. 401). Moreover, the ALJ relied on Dr. Hill’s opinion as stated, wherein she opined

Plaintiff “may have some limitation in maintaining persistence and pace related to her depressive

symptomatology . . . [but] might have improvements in this area” with treatment. (Tr. 349). The

ALJ accommodated this in the RFC, limiting Plaintiff to no fast-paced production standards. (Tr.

16). Dr. Hill also opined Plaintiff:

       appears able to respond appropriately to supervisors and coworkers” but also noted
       Plaintiff “does report symptoms related to agoraphobia . . . which could possibly
       create difficulty in this area. However, these reported symptoms were not observed
       within the clinical interview setting or waiting area. It is difficult to determine if
       the claimant were to participate in counseling and therapy or mental health
       medication if this could help provide some symptoms control relief in this area.

(Tr. 350). Again, the ALJ provided a related limitation – “infrequent and superficial interaction

with the general public.” (Tr. 16). Finally, Dr. Hill opined that Plaintiff “may have some difficulty

in her ability to respond appropriately to work pressures within a work setting based on the

claimant’s reported symptoms of agoraphobia and her extensive alcohol use[.]” (Tr. 350). Dr. Hill

continued: “Having said that, the claimant’s reported concerns with anxiety related

symptomatology of agoraphobia were not observed within the clinical interview setting. Further,

the claimant did not report any difficulty in this area in her reported work history. It is possible if

the claimant were to engage in mental health treatment, such as counseling and therapy or

medication, that she could have positive benefit, including symptom control or relief in this area.”

(Tr. 350-51). Again, the ALJ offered a related limitation in the RFC – “can function in an

environment with infrequent changes that can be explained in advance.” (Tr. 16). The undersigned

finds the that ALJ did not inappropriately rely on any “speculative” opinion by Dr. Hill, but rather

credited the opinion as it was based on her objective observations during the examination. That is,

the ALJ did not rely on Plaintiff’s condition as theoretically improved with treatment, but relied

on Plaintiff’s condition as Dr. Hill observed it to be.

                                                  24
       Finally, the undersigned notes that the ALJ included significant mental restrictions in the

RFC, limiting Plaintiff to “perform[ing] simple and some more complex tasks in a work

environment without fast paced production standards”, “work in a setting requiring infrequent and

superficial interaction with the general public”, and “an environment with infrequent changes that

are explained in advance.” (Tr. 16). The restrictions in the RFC were further supported by the

opinions of the State agency physicians, to which the ALJ assigned great weight. See Tr. 19, 67-

69, 102-04. Although Plaintiff takes a different, and not unsupported, view of the evidence, the

undersigned must affirm “so long as substantial evidence also supports the conclusion reached by

the ALJ.” Jones, 336 F.3d at 477. Substantial evidence supports the ALJ’s consideration of the

opinion evidence in this case and the decision is therefore affirmed.

                                          CONCLUSION

       Following review of the arguments presented, the record, and the applicable law, the

undersigned finds the Commissioner’s decision denying DIB and SSI supported by substantial

evidence and affirms that decision.



                                             s/ James R. Knepp II
                                             United States Magistrate Judge




                                                25
